Exhibit EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and among MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, BLUE, INC., and PURPLE, INC. March 8, TABLE OF CONTENTS Page ARTICLE I THE MERGERS 1.1 The Mergers 2 1.2 Closing 3 1.3 Certificates of Incorporation and Bylaws 3 1.4 Directors and Officers 4 ARTICLE II EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS 2.1 Conversion of Securities 4 2.2 Exchange of Certificates 7 2.3 Stock Transfer Books 10 2.4 Saturn Options and Other Equity Awards 10 2.5 Mercury Options and Other Equity Awards 12 2.6 Reservation of Shares; Registration 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SATURN AND MERGER SUB 1 AND MERGER SUB 2 3.1 Organization and Qualification 13 3.2 Significant Subsidiaries 13 3.3 Authorization; Validity of Agreement; Necessary Action 14 3.4 Governmental Filings; No Violations; Consents and Waivers 15 3.5 Capital Stock 16 3.6 Saturn SEC Reports 18 3.7 Absence of Certain Changes or Events 20 3.8 Material Contracts 20 3.9 Intellectual Property 21 3.10 Litigation 22 3.11 Permits; Compliance with Laws 22 3.12 Regulatory Compliance 22 3.13 Saturn Employee Benefit Plans 23 3.14 Labor and Employment Matters 26 3.15 Taxes 26 3.16 Tax Matters 27 3.17 Insurance 27 3.18 Environmental Liability 27 3.19 Affiliated Transactions 28 3.20 Brokerage 28 3.21 Opinion of Saturn’s Financial Advisor 28 3.22 Interested Stockholder 29 3.23 Ownership and Operations of Merger Sub 1 and Merger Sub 2 29 3.24 Rights Agreement; Takeover Statutes 29 3.25 Intercompany Notes 29 3.26 No Additional Representations 29 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MERCURY 4.1 Organization and Qualification 30 4.2 Significant Subsidiaries 31 4.3 Authorization; Validity of Agreement; Necessary Action 31 4.4 Governmental Filings; No Violations; Consents and Waivers 32 4.5 Capital Stock 33 4.6 Mercury SEC Reports 34 4.7 Absence of Certain Changes or Events 36 4.8 Material Contracts 36 4.9 Intellectual Property 36 4.10 Litigation 37 4.11 Permits; Compliance with Laws 37 4.12 Regulatory Compliance 38 4.13 Mercury Employee Benefit Plans 39 4.14 Taxes 39 4.15 Tax Matters 40 4.16 Insurance 40 4.17 Opinion of Mercury’s Financial Advisor 40 4.18 Interested Stockholder 40 4.19 Rights Agreement; Takeover Statutes 40 4.20 Financing 40 4.21 No Additional Representations 41 ARTICLE V CERTAIN PRE-CLOSING COVENANTS 5.1 Conduct of the Business of Saturn 42 5.2 Conduct of the Business of Mercury 47 5.3 No Control of Other Party’s Business 49 ARTICLE VI ADDITIONAL AGREEMENTS 6.1 Preparation of the Joint Proxy Statement and the Registration Statement 49 6.2 Shareholders Meetings; Recommendations 50 6.3 Access to Information; Confidentiality 51 6.4 No Solicitation 52 6.5 Efforts to Consummate; Notification 60 6.6 Certain Notices 63 6.7 Public Announcements 63 6.8 Indemnification of Directors and Officers 64 6.9 Employee Benefits 65 6.10 Financing 71 6.11 Takeover Statutes 75 6.12 Transaction Litigation 75 6.13 NYSE Listing 75 6.14 Overseas Financing 75 6.15 Convertible Preferred Stock Conversion 75 6.16 Dividends 76 6.17 Tax-Free Qualification 76 6.18 Tax Treatment of Specified Subsidiaries 76 6.19 Tax Representation Letters 76 6.20 Environmental Matters 76 ARTICLE VII CONDITIONS 7.1 Conditions to Obligations of Each Party under this Agreement 77 7.2 Conditions to Mercury’s Obligations 78 7.3 Conditions to Saturn’s, Merger Sub 1’s and Merger Sub 2’s Obligations 79 ARTICLE VIII TERMINATION AND EXPENSES 8.1 Termination 80 8.2 Notice of Termination; Effect of Termination 82 8.3 Expenses and Other Payments 82 ARTICLE IX DEFINITIONS 9.1 Definitions 85 9.2 Construction 99 ARTICLE X MISCELLANEOUS 10.1 Non-Survival of Representations and Warranties 99 10.2 Notices 99 10.3 Severability 100 10.4 Entire Agreement 101 10.5 Assignment; Merger Subs 101 10.6 Extension; Waiver 101 10.7 Third Party Beneficiaries 101 10.8 No Strict Construction 101 10.9 Governing Law; Consent to Jurisdiction 101 10.10 Disclosure Letters 102 10.11 Specific Performance 102 10.12 WAIVER OF TRIAL BY JURY 103 10.13 Counterparts 103 10.14 Amendment 103 Exhibit ARestated Certificate of Incorporation of Saturn Merger Surviving Corporation Exhibit BBylaws of Saturn Merger Surviving Corporation Exhibit CCertificate of Incorporation of Mercury Merger Surviving Corporation Exhibit DBylaws of Mercury Merger Surviving Corporation AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of March 8, 2009, by and among Merck & Co., Inc., a New Jersey corporation (“Mercury”), Schering-Plough Corporation, a New Jersey corporation (“Saturn”), Blue, Inc., a New Jersey corporation and a wholly owned subsidiary of Saturn (“Merger Sub1”), and Purple, Inc., a New Jersey corporation and a wholly owned subsidiary of Saturn (“MergerSub2”).Capitalized terms used and not otherwise defined in this Agreement have the meanings set forth in Article IX. RECITALS WHEREAS, the respective Boards of Directors of Mercury, Saturn, MergerSub1 and Merger Sub2 have approved this Agreement, the merger of MergerSub1 with and into Saturn (the “Saturn Merger”) and the merger of MergerSub2 with and into Mercury (the “Mercury Merger”) and the other transactions contemplated by this Agreement, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the Boards of Directors of Saturn and MergerSub1 have unanimously determined to recommend to their respective shareholders the approval of this Agreement and the transactions contemplated hereby, including the Saturn Merger, subject to the terms and conditions hereof and in accordance with the provisions of the New Jersey Business Corporation Act (as amended, the “NJBCA”); WHEREAS, the Boards of Directors of Mercury and Merger Sub2 have unanimously determined to recommend to their respective shareholders the approval of this Agreement and the transactions contemplated hereby, including the Mercury Merger, subject to the terms and conditions hereof and in accordance with the provisions of the NJBCA; WHEREAS, the Board of Directors of Saturn has unanimously determined to recommend to its shareholders the approval of the Saturn Share Issuance in accordance with the rules and regulations of the NYSE and the NJBCA; and WHEREAS, it is intended that, for United States federal income tax purposes, (a) the Mercury Merger shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and the rules and regulations promulgated thereunder, and (b) this Agreement will be, and hereby is, adopted as a plan of reorganization. NOW, THEREFORE, in consideration of the premises, representations and warranties and mutual covenants contained in this Agreement and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, do hereby agree as follows: ARTICLE I THE
